Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-11 of U.S. Application 16/076,118 filed on August 07, 2018 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims * are rejected under 35 U.S.C. 103 as being unpatentable over Streit et al (USPGpub 20130151175) in view of Mathason et al (USPGpub 20140047137). 

	
    PNG
    media_image1.png
    496
    719
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    521
    756
    media_image2.png
    Greyscale

Prior Art: Streit and Mathason respectively



Examiner Note : Regarding claim 1 , the Examiner notes that the limitations, “…wherein the digital signal processing module can output digital quantity signals…,  wherein the digital signal processing module can simultaneously feedback the output digital” is an intended use type limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the processor of Streit in view of Mathason will be capable of performing the function. .  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).


Regarding claim 1, Streit discloses a leakage current sensor (100) , comprising: an input end (using 160) , an output end (using 160) , and a chip (140) wherein the chip is electrically connected with the input end (using arrows as shown as fig 1) for reading analog quantity signals of the input end (using signals as discloses ADC circuitry for signals. Therefore receives analog signals), wherein the chip is further electrically connected to a digital signal processing module (130) , wherein the digital signal processing module can output digital quantity signals to the output end (par 18 discloses ADC for transforming to digital then outputting to processor 140) , wherein the digital signal processing module can simultaneously feedback the output digital quantity signals to the chip (processor known to preform feedback based on bidirectional control signals as shown in figure 1)  , thereby forming a closed-loop feedback circuit. wherein the input end of the leakage current sensor comprises a current sampling unit (par 19 lines 1-13 discloses processor not shown for sampling signals) wherein a reference unit (using 145) is arranged between the current sampling unit and the ASIC chip (between as shown in fig 1) . wherein the chip controls the reference unit to generate reference currents with different grades, wherein the current sampling unit is used for sampling and acquiring the analog quantity of the reference current or the leakage current (par 19 lines 1-15 discloses processor controlling reference source and abstract discloses leakage based on calculated sample and resampled values). Streit does not fully disclose an ASIC chip, wherein the ASIC chip is further electrically connected to a digital signal processing module.
However, Mathason discloses an ASIC chip (32) , wherein the ASIC chip is further electrically connected to a digital signal processing module(34. Par 40 lines 1-14 discloses the ASIC connected to a DSP). It would have been obvious to a person having ordinary skill in the art 

Regarding claim 6, Streit does not fully disclose wherein the leakage current sensor further comprises a communication module, and the ASIC chip is electrically connected with the communication module, wherein the communication module is connected with an external device for acquiring external control signals, wherein the ASIC chip reads the aforesaid external control signals.
However, Mathason discloses wherein the leakage current sensor further comprises a communication module (14) , and the ASIC chip (32) is electrically connected with the communication module (through PLC 20) , wherein the communication module is connected with an external device (12) for acquiring external control signals, wherein the ASIC chip reads the aforesaid external control signals (par 33 lines 1-15 discloses communication between the ASIC and the external devices). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Streit in view of Mathason in order to use both processors to determine leakage based on sampled current. 

Allowable Subject Matter
Claims 2-5 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record taken alone or in combination fail to teach or suggest a leakage current sensor, comprising: wherein the ASIC chip repeatedly sets a same reference current value for calibration, and reads the digital quantity signals fed back by 

Claims 3-5, 7, and 8 are also objected as they further limit claim 2.

Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest a leakage current sensor, comprising: wherein the leakage current sensor further comprises a safety self-checking module and an over-temperature protection module, wherein the safety self-checking module and the over-temperature protection module are 13respectively electrically connected with the ASIC chip, wherein the over-temperature protection module has a preset temperature upper limit in combination with the other limitations of the claim.

Claim 11 is objected as it further limits claim 11.

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a leakage current sensor, comprising: n annular magnetic core that is fixedly connected with the base plate, wherein the base plate is embedded in an outer shell, and the leakage current sensor is embedded in the base plate, wherein a peripheral circuit and a plurality of lead feet are arranged on the periphery of the leakage current sensor, wherein the lead feet are led from the peripheral circuit, and are further connected with an external device, wherein the leakage current monitoring device comprises at least one bus bar in combination with the other limitations of the claim.



Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fennell et al (USPGPub 20060247508): discloses leak detection for a monitoring system. 
Figie et al (USPGPub 20170373630): discloses detecting faults in a system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868